SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-09335 SCHAWK, INC. (Exact name of Registrant as specified in its charter) Delaware 66-0323724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1695 South River Road Des Plaines, Illinois (Zip Code) (Address of principal executive office) 847-827-9494 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Act). Yeso No þ The number of shares of the Registrant’s Common Stock outstanding as of October 24, 2012 was 26,063,335. SCHAWK, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2012 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Comprehensive Income for the three and nine-months ended September 30, 2012 (unaudited) and September 30, 2011 (unaudited) 4 Consolidated Statements of Cash Flows for the nine-months ended September 30, 2012 (unaudited) and September 30, 2011 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II OTHER INFORMATION Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 35 Signatures Ex-31.1 Section 302-Certification of Chief Executive Officer Ex-31.2 Section 302-Certification of Chief Financial Officer Ex-32 Section 906-Certification of Chief Executive Office and Chief Financial Officer 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Schawk, Inc. Consolidated Balance Sheets (In thousands, except share amounts) September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $2,699 atSeptember 30,2012 and $1,926 at December 31, 2011 Inventories Prepaid expenses and other current assets Income tax receivable Deferred income taxes Total current assets Property and equipment, less accumulated depreciation of $120,231 at September 30, 2012 and $109,925 at December 31, 2011 Goodwill, net Other intangible assets, net: Customer relationships Other Deferred income taxes Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Trade accounts payable $ $ Accrued expenses Deferred income taxes Income taxes payable Current portion of long-term debt Total current liabilities Long-term liabilities: Long-term debt Deferred income taxes Other long-term liabilities Total long-term liabilities Stockholders’ equity: Common stock, $0.008 par value, 40,000,000 shares authorized, 31,097,862 and 30,766,517shares issued at September 30, 2012and December 31, 2011, respectively;26,037,648 and 25,703,125 shares outstanding at September 30, 2012and December 31, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Treasury stock, at cost, 5,060,214 and 5,063,392 shares of common stock at September 30, 2012 and December 31, 2011, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 3 Table of Contents Schawk, Inc. Consolidated Statements of Comprehensive Income (Unaudited) (In thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Business and systems integration expenses Acquisition integration and restructuring expenses Impairment of long-lived assets Foreign exchange loss (gain) ) Multiemployer pension withdrawal expense (income) ) ) Operating income (loss) ) ) Other income (expense): Interest income 57 4 82 43 Interest expense ) Income (loss) before income taxes ) ) Income tax provision (benefit) Net income (loss) $ ) $ $ ) $ Earnings (loss) per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted Dividends per Class A common share $ Comprehensive income (loss) $ $ $ ) $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 4 Table of Contents Schawk, Inc. Consolidated Statements of Cash Flows Nine Months Ended September 30, 2012 and 2011 (Unaudited) (In thousands) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation Amortization Impairment of long-lived assets Non-cash restructuring charge Amortization of deferred financing fees Loss realized on sale of property and equipment 21 Stock based compensation expense Changes in operating assets and liabilities, net of acquisitions: Trade accounts receivable Inventories ) ) Prepaid expenses and other current assets ) Trade accounts payable, accrued expenses and other liabilities ) ) Income taxes payable ) ) Net cash provided by operating activities Cash flows from investing activities Proceeds from sales of property and equipment 66 Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Issuance of common stock Purchase of common stock ) Proceeds from issuance of long-term debt Payments of long-term debt including current portion ) ) Payment of deferred financing fees ) (7 ) Cash dividends ) ) Net cash used in financing activities ) ) Effect of foreign currency rate changes ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 5 Table of Contents Schawk, Inc. Notes to Consolidated Financial Statements (Unaudited) (In thousands, except per share data) Note 1 – Significant Accounting Policies The significant accounting policies of Schawk, Inc. (“Schawk” or the “Company”) are included in Note 1 to the consolidated financial statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 (“2011 Form 10-K”). There have been no material changes in the Company’s significant accounting policies since December 31, 2011, other than the adoption of an Accounting Standards Update (“ASU”) related to other comprehensive income as discussed further below. Interim Financial Statements The unaudited consolidated interim financial statements of the Company have been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Certain previously reported immaterial amounts have been reclassified to conform to the current-period presentation. In the opinion of management, all adjustments necessary for a fair presentation for the periods presented have been recorded. These financial statements should be read in conjunction with, and have been prepared in conformity with, the accounting principles reflected in the Company’s consolidated financial statements and the notes thereto for the three years ended December 31, 2011, as filed with its 2011 Form 10-K. The results of operations for the three and nine-month periods ended September 30, 2012 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2012. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2011-04, Fair Value Measurements (Topic 820). The amendments in ASU 2011-04 result in common definitions of fair value and common requirements for measurement of and disclosure requirements between U.S. Generally Accepted Accounting Principles and International Financial Reporting Standards. Consequently, the amendments change some fair value measurement principles and disclosure requirements. The amendments in ASU 2011-04 are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company adopted ASU 2011-04 effective January 1, 2012. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220). The amendments in ASU 2011-05 require companies to present items of net income, items of other comprehensive income (“OCI”) and total comprehensive income in one continuous statement or two separate but consecutive statements. Companies will no longer be allowed to present OCI in the statement of stockholders’ equity. In December 2011, the FASB issued ASU No. 2011-12 Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05. The Amendments in ASU 2011-12 indefinitely defer certain provisions of ASU 2011-05, which revised the manner in which entities present comprehensive income in their financial statements. The deferred provisions of ASU 2011-05 relate to reclassification adjustments between OCI and net income being presented separately on the face of the financial statements. The amendments in ASU 2011-05 and 2011-12 are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The financial statement presentations required by ASU 2011-05 and 2011-12 were adopted by the Company effective January 1, 2012. In September 2011, the FASB issued ASU No. 2011-08, Intangibles – Goodwill and Other (Topic 350). The amendments in ASU 2011-08 amend the guidance in FASB Accounting Standards Codification (“ASC”) 350-20 on testing goodwill for impairment. Under the revised guidance, entities testing goodwill for impairment have the option of performing a qualitative assessment before calculating the fair value of the reporting unit (i.e., step 1 of the goodwill impairment test). If entities determine, on the basis of qualitative factors, that the fair value of the reporting unit is more likely than not less than the carrying amount, the two-step impairment test would be required. The ASU does not change how goodwill is calculated or assigned to reporting units, nor does it revise the requirement to test goodwill annually for impairment. In addition, the ASU does not amend the requirement to test goodwill for impairment between annual tests if events or circumstances warrant; however, it does revise the examples of events and circumstances that an entity should consider. The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The Company adopted ASU 2011-08 effective January 1, 2012. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial statements. 6 Table of Contents Note 2 – Inventories The Company’s inventories consist primarily of work-in-process inventory, as well as raw materials and finished goods inventory related to the Company’s Los Angeles print operation.Work-in-process consists primarily of unbilled labor and overhead costs. Raw materials are stated at the lower of cost or market. The majority of the Company’s inventories are valued on the first-in, first-out (FIFO) basis. The remaining inventories are valued using the last-in, first-out (LIFO) method. The Company periodically evaluates the realizability of inventories and adjusts the carrying value as necessary. Inventories consist of the following: September 30, December 31, Raw materials $ $ Work-in-process Finished goods Less: LIFO reserve ) ) Total $ $ Note 3 – Earnings (Loss) Per Share Basic earnings per share are computed by dividing net income (loss) by the weighted average shares outstanding for the period. Diluted earnings per share are computed by dividing net income (loss) by the weighted average number of common shares, including common stock equivalent shares (stock options) outstanding for the period. There were no reconciling items to net income to arrive at income (loss) available to common stockholders. The following table details the computation of basic and diluted earnings (loss) per common share: Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) $ ) $ $ ) $ Weighted average shares – Basic Effect of dilutive stock options Adjusted weighted average shares and assumed conversions - Diluted Basic earnings (loss) per common share $ ) $ $ ) $ Diluted earnings (loss) per common share $ ) $ $ ) $ Since the Company was in a net loss position for the three and nine-month periods ended September 30, 2012, there was no difference between the number of shares used to calculate basic and diluted loss per share for those periods. There were 122 and 131 potentially dilutive stock options not included in the diluted per share calculation for the three and nine-month periods ended September 30, 2012, respectively, because they would be anti-dilutive. In addition, the following table presents the potentially dilutive outstanding stock options excluded from the computation of diluted earnings per share for each period because they would be anti-dilutive: Three Months Ended September 30, Nine Months Ended September 30, Anti-dilutive options Exercise price range $
